UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4427
ERIC RENARD JACKSON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                          (CR-01-119-FO)

                      Submitted: January 16, 2003

                      Decided: February 6, 2003

   Before NIEMEYER, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Anne Margaret Hayes, Assistant United States Attorney,
John Howarth Bennett, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. JACKSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Eric Jackson pled guilty to one count of possession of a firearm by
a convicted felon, 18 U.S.C. § 922(g)(1) (2000), and was sentenced
to seventy-eight months imprisonment. Jackson now appeals. His
attorney has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), addressing whether the district court erred in determining
that a 1991 conviction for "Assault on a Law Officer" was a crime of
violence within the meaning of the Sentencing Guidelines, but stating
that, in his opinion, there are no meritorious issues for appeal. Jackson
was advised of his right to file a pro se supplemental brief but
declined to do so. For the reasons that follow, we affirm.

   The federal sentencing guideline applicable to a § 922(g)(1)
conviction provides a base offense level of twenty if the defendant
has one prior felony conviction that is a crime of violence or a
controlled substance offense. U.S. Sentencing Guidelines Manual
§ 2K2.1(a)(4)(A) (2000). Jackson concedes that, at the time of the
offense, it constituted a felony for purposes of the sentencing guide-
lines. The term "crime of violence" is defined in USSG § 4B1.2(a),
as "any offense under federal or state law, punishable by imprison-
ment for a term exceeding one year, that has as an element the use,
attempted use, or threatened use of physical force against the person
of another or . . . otherwise involves conduct that presents a serious
potential risk of physical injury to another." The determination as to
whether an offense is a crime of violence is a question of law that this
court reviews de novo. United States v. Martin, 215 F.3d 470, 472
(4th Cir. 2000).

   The offense occurred when Jackson resisted arrest for violating a
local loitering ordinance; according to the presentence report, Jackson
"assaulted Officer D.T. Moore . . . by hitting him with his fist." We
find that the district court correctly held that this offense is a crime
of violence within the meaning of § 4B1.2(a).
                      UNITED STATES v. JACKSON                        3
   We have reviewed the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
Accordingly, we affirm. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED